Citation Nr: 1616976	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Parkinson's disease, claimed as secondary to herbicide exposure during service.




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel










INTRODUCTION

The Veteran served on active duty from September 1968 to January 1991, which included service in the Republic of Vietnam during the Vietnam era.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In response to the Board's request for a Veterans Health Administration (VHA) medical expert opinion, the Board received a November 2015 VHA opinion with January 2016 addendum.  The case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides based on his service in the Republic of Vietnam during the Vietnam Era.

2.  The most probative evidence of record does not support a diagnosis of Parkinson's disease or a nexus to service for any other neurological disorder.  


CONCLUSION OF LAW

The criteria to establish service connection for Parkinson's disease or other neurological disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran was provided pre-adjudicatory letters in September 2011, November 2011, and August 2012, which notified him of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  An additional notice letter was sent to the Veteran in August 2013.  The Veteran was also advised as to how disability ratings and effective dates are assigned.  He has therefore received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, post-service VA and private medical evidence, records from the Social Security Administration (SSA), and his statements in support of the claim.  He was afforded a VA medical examination in connection with this claim in March 2012, and the Board obtained a VHA medical opinion in November 2015 with a January 2016 addendum to clarify the Veteran's diagnosis.    

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.




III.  Governing Laws and Regulations For Service Connection Claims

 Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As an alternative to the nexus requirement, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system (such as Parkinson's disease) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A veteran who served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active service in the Vietnam era, certain diseases, including Parkinson's disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.    

The Board notes that while Parkinson's disease is a disease presumptively associated with herbicide exposure in Vietnam, Parkinsonism is not.  Indeed, in the Final Rule adding Parkinson's Disease to the presumptive disease list under 38 C.F.R. § 3.309(e), VA specifically addressed comments requesting that VA "clarify its definition of Parkinson's disease, to include diseases of Parkinsonism (primary, atypical, and secondary Parkinson's diseases) and secondary Parkinsonism syndromes, as well as other Parkinsonian disorders."  75 Fed. Reg. 53202, 53203 (Aug. 31, 2010).  However, VA noted that the National Academy of Sciences  (NAS) Institute of Medicine  (IOM) committee report, Veterans and Agent Orange: Update 2008 (Update 2008) noted that "PD [Parkinson's Disease] must be distinguished from a variety of [P]arkinsonian syndromes, including drug-induced [P]arkinsonism and neurodegenerative diseases, such as multiple systems atrophy, which have [P]arkinsonian features combined with other abnormalities . . . Pathologic findings in other causes of [P]arkinsonism show different patterns of brain injury [than with PD]." Veterans and Agent Orange: Update 2008, The National Academies Press (Washington, DC, 2009), pp. 515-16. VA determined that "[e]xpansion of VA's definition beyond Parkinson's disease is not warranted under such circumstances, particularly in light of the IOM's findings quoted above that "PD must be distinguished from a variety of [P]arkinsonian syndromes." 75 Fed. Reg. at 53204.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

The Veteran does not contend and the evidence does not show that Parkinson's disease was diagnosed or treated during active service.  Rather, he asserts that he developed Parkinson's disease secondary to herbicide exposure during Vietnam service.    

Because the evidence shows that the Veteran served in Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides during such service and Parkinson's disease is a condition that is presumptively related to such herbicide exposure.  

However, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).




In this case, the threshold question is whether the Veteran, in fact, has the disability for which service connection is sought, so in this instance, Parkinson's disease.   

Turning now to the medical evidence of record, the Veteran began noticing neurological problems in 2007 and that his symptoms have progressed over the years.  

A February 2007 MRI of the brain showed very minimal microvascular ischemic changes; no intracranial mass lesion were noted.

In a March 2007 letter, the Veteran's physician Dr. Hunt stated that the Veteran has a progressive problem with memory deficit and some balance disorder over the last year.  It was noted that he is a Vietnam veteran and was exposed to Agent Orange, but did have an MRI that showed microvascular changes.  

A March 2007 carotid ultrasound showed no evidence for hemodynamically significant stenosis in either carotid system.

In April 2007, a MRI of the cervical spine was ordered to rule of myelopathy, bilateral lower extremity impairment and neck pain.  Impression was no disk bulge, protrusion, disk osteophyte bulge complex, or neural structure compromise throughout the cervical spine.

An April 2007 Nuclear Medicine SPECT brain scan showed evidence suggesting mild diffuse cortical atrophy.  An April 2007 EEG was normal.

Records from the SSA indicate the Veteran became disabled for SSA purposes in October 2007 due to Organic Mental Disorder (Chronic Brain Syndrome).  See May 2008 Notice of Decision - Fully Favorable; June 2008 Disability Determination and Transmittal.

In an August 2009 letter to another physician, Dr. Hines associated with Neurological Associates of Lancaster, indicated that the Veteran was referred for neurological consultation for a combination of ataxia and cognitive difficulties.   After examination, Dr. Hines stated that the Veteran has a combination of progressive ataxia and cognitive difficulties, etiology unclear.  It was noted that the Veteran had good extraocular movements including upgaze therefore he did not think that fits well with early progressive supranuclear palsy and nothing to suggest Lewy body disease or multisystem atrophy.

An MRI of the brain taken in December 2009 showed evidence of mild global atrophy.

In a December 2009 letter to another physician, Dr. Hines indicated that the Veteran had returned for neurological follow up; it was noted that the Veteran tended to drag his left side more and more and is having more difficulty with the use of his left hand.  

In an April 2010 letter, Dr. Hines wrote to the Veteran's physician Dr. Calusic.  Dr. Hines indicated that the Veteran had returned for neurological follow up and noted that the reason for the Veteran's deterioration both cognitively and with his gait is difficult to explain.  Dr. Hines felt that an evaluation at Hershey Medical Center would be helpful.

In a September 2010 letter, Dr. Gill who is associated with Penn State Hershey Medical Center stated that he saw the Veteran at the Memory and Cognitive Disorders clinic.  It was noted that the Veteran had problems beginning around 2007 that began with difficulty handling complex tasks including reading and sending emails, working his store, as well as dragging his left leg.  From a cognitive standpoint, Dr. Gill stated that it did not appear that short-term memory loss was a major problem for the Veteran, and his long-term memory was fairly good.  From a language function standpoint, it was noted that the Veteran had a hard time coming up with words and names, and occasionally comes up with wrong words.  From an executive function standpoint, he had difficulty with jobs in handling work duties.  From a visuospatial function standpoint, Dr. Gill stated that the Veteran had not gotten lost in familiar places.  From an attentional standpoint, he had had no problems focusing his attention to watch a long TV program or movie.  In terms of prior testing, it was noted that a Lancaster area neurologist diagnosed the Veteran with Alzheimer's disease.  It was also noted that a "Dr. Hines" told the Veteran he has dementia.  After examination, Dr. Gill diagnosed the Veteran with cognitive impairment wand left-sided dystonia.  He stated that while the Veteran is not overly parkinsonian, he agreed with the possibility of an underlying tauopathy, either cortical basal degeneration or progressive supranuclear palsy.  In a September 2010 addendum, Dr. Gill stated that 2009 neuropsychologic testing showed low normal recall and mild impairment on cued recall on CVLT II and poor performance on verbal fluency.

In a December 2010 outpatient letter, Dr. Gill assessed the Veteran with a Parkinsonian dementia that likely represented an underlying tauopathy, either progressive supranuclear palsy or cortical basal syndrome or cortical basal degeneration.  Based on his clinical and radiologic features, Dr. Gill agreed that progressive supranuclear palsy seems most likely.   According to an April 2011 outpatient letter, Dr. Gill stated that the Veteran had returned to the clinic for followup of his dementia with Parkinsonism.  

In an August 2011 letter, VA wrote to the Veteran to acknowledge his participation in the VA Agent Orange Registry.  It was noted that at the conclusion of his visit, the results of his examination and laboratory tests showed the following problems:  1. Presumed exposure to Agent Orange; 2.  Hyperlipidemia; 3. Dementia not otherwise specified;  4. Parkinson's disease; 5. Degenerative joint disease; and 6. Possible progressive supranuclear palsy.

In a November 2011 statement authored by Dr. Calusic associated with State Street Family Practice, the Veteran was assessed with ambulatory dysfunction with cognitive dysfunction; coronary artery disease; restless leg syndrome; Raynaud's disease; mixed stress/depression; and insomnia. 

According to March 2012 VA examination report ("Virtual VA"), the VA neurologist determined that the Veteran does not have Parkinson's disease or a disease due to Parkinson's disease.  Rather the examiner determined that the Veteran has a disorder characterized by gait instability with backward falls, wandering movements of left arm, no rigidity, trace postural tremor and intact eye movements.  The examiner suspected that the Veteran has either progressive supranuclear palsy or corticobasal ganglionic degeneration.

In an April 2012 Final Report, Dr. Gill stated that he still feels that the diagnosis is likely either progressive supranuclear palsy or cortical basal syndrome but notes he sees more Parkinsonism as the disease progresses.

In May 2013, the Veteran was diagnosed with vascular dementia and Parkinson's disease by Dr. Salama.

According to July 2013 and October 2013 Continuity of Care Medical Statements (Ephrata Community Hospital), the Veteran was diagnosed with Parkinson's with an onset of January 2013. 

VA geriatric care medical notes authored by VA community health nurse coordinator and dated in September 2013 include Parkinson's disease as one of the Veteran's medical conditions.

According to a September 2013 letter, A.P. Calusic, D.O. who is associated with Eden Family Medicine, stated that the Veteran had been under his case since January 2010 for pre-senile dementia, Parkinson's disease, restless leg syndrome and hyperlipidemia.  

According to an October 2013 letter, Dr. H. G. Salama associated with Neurological Associates of Lancaster, indicated that the Veteran is diagnosed with secondary Parkinson's disease.  

In August 2015, the Board referred the case for a VHA medical opinion.

In November 2015, an Acting Chief of Neurology at a VA Medical Center had an opportunity to review the Veteran's record and provide an expert opinion.  This medical expert stated that the Veteran's medical record gives no evidence of cognitive, coordination, or balance problems in service.  The expert noted that  cognitive difficulties were the Veteran's earliest symptoms, but stated that cognitive problems characteristically occur late in the course of Parkinson's disease and secondary Parkinson's disease.  The expert also noted that the Veteran's clonus on both feet is not at all characteristic of Parkinson's disease or secondary Parkinson's disease.   The expert also recognized the Veteran's dystonia but noted that such symptom is readily distinguished from rigidity that accompanies Parkinson's disease and secondary Parkinson's disease.   The expert further stated that the Veteran's severe balance problems are also not characteristic of Parkinson's disease or secondary Parkinson's disease.  However, the expert indicated that the Veteran's manifestations of dystonia, clonus, and severe balance troubles all can be found in either progressive supranuclear palsy or cortical basal syndrome, conditions which have been defined over the past 10 years and present distinctly different tissue pathology than Parkinson's disease and secondary Parkinson's disease.  It was noted that Parkinson's disease is characterized by Lewy Bodies and loss of dopaminergic neurons in the brainstem; in contrast, both progressive supranuclear palsy and cortical basal syndrome are  associated with tau protein accumulation.  The expert acknowledged that the Veteran has unfortunately experienced a terribly serious and progressive neurologic condition and is certainly totally disabled.   However in regard to the question posed by the Board, the expert determined that the Veteran's neurologic condition as documented in the medical record is clearly different from Parkinson's disease or secondary Parkinson's disease, and is not the result of herbicide exposure in Vietnam.  

In a January 2016 addendum, the expert clarified that the Veteran's current neurologic diagnosis is cortico basal degeneration, a diagnosis which occurs in the civilian population and carries an unknown etiology.  The expert concluded that the Veteran's current condition is  not at least as likely due to any incident during his time in the military service.  

As reflected above, the Veteran has received various neurological diagnoses for his claimed disability, such as microvascular disease, Parkinsonism, Parkinson dementia, progressive supranuclear palsy, Alzheimer's disease, cortical basal syndrome/degeneration, Parkinson's disease, and secondary Parkinson's disease.  As indicated, the dispositive issue in this case is whether he in fact has Parkinson's disease which is presumptively related to in-service herbicide exposure in Vietnam, Parkinsonian syndromes are not.  

On review of all evidence, the Board finds that the preponderance of the competent and probative evidence is against a finding that the Veteran is currently diagnosed with Parkinson's disease.  In so finding, the Board assigns significant weight to the 2015 VHA opinion with 2016 addendum, as it is the most comprehensive of the many neurologic diagnoses of record.  Indeed, the VHA opinion with addendum includes a detailed discussion of the relevant facts and evidence, including the Veteran's relevant manifestations, as well as a thorough and reasoned rationale for its conclusion that is consistent with the evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In contrast, the Veteran's earlier diagnoses of Parkinson's disease in the record are essentially bare medical diagnoses without any supportive rationale; for this reason, the Parkinson's disease diagnoses of record are assigned less probative weight.  

Accordingly, in light of the most probative medical evidence of record, the Veteran is not currently diagnosed with Parkinson's disease.  In the absence of proof of a present disability of Parkinson's disease, there can be no valid claim for service connection for that condition, on either a primary or presumptive basis.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Moreover, the Board finds that the weight of the evidence does not reach equipoise that any other neurological disorder the Veteran has, including cortico basal degeneration, is due to or related to the Veteran's military service.  

In so finding, the Board considered Veteran's contentions that his neurologic symptoms represent Parkinson's disease.  He, as a layperson, is competent to report the onset and history of the observable symptoms he experiences.   Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, his lay testimony is not competent evidence of the correct diagnosis of his neurological symptoms as he lacks the medical training and expertise needed to provide a complex medical opinion such as diagnosing a neurological condition where he presents a complex medical picture.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

In summary, in the absence of a current diagnosis of Parkinson's disease or a nexus between any other disorder and service, the weight of the evidence does not reach equipoise.  As such, that doctrine of reasonable doubt is not for application in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


